 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      STATE OF WASHINGTON,
 8                          Plaintiff,
 9         v.                                         C19-2043 TSZ

10    U.S. DEPARTMENT OF HOMELAND                     MINUTE ORDER
      SECURITY, et al.,
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     The motion for leave to file an amicus curiae brief, docket no. 56, brought
   by various immigration law scholars, is GRANTED, and their amicus curiae brief, docket
15
   no. 56-1, will be considered part of the record.
16        (2)     The motion for leave to file an amicus curiae brief, docket no. 61, brought
   by the State of New York, and joined by the States of Connecticut, Illinois, Maryland,
17 Massachusetts, Minnesota, New Jersey, New Mexico, Oregon, Pennsylvania, Rhode
   Island, Vermont, Virginia, and the District of Columbia, is GRANTED, and their amicus
18 curiae brief, docket no. 61-1, will be considered part of the record.

19        (3)     The motion for leave to file an amicus curiae brief, docket no. 63, brought
   by various immigrant rights organizations in Oregon, is GRANTED, and their amicus
20 curiae brief, docket no. 63-1, will be considered part of the record.

21        (4)     The motion for leave to file an amicus curiae brief, docket no. 81, brought
   by various Washington organizations is GRANTED, and their amicus curiae brief, docket
22 no. 81-1, will be considered part of the record.

23

     MINUTE ORDER - 1
 1        (5)    The motion for leave to file an amicus curiae brief, docket no. 93, brought
   by various former judges is GRANTED, and their amicus curiae brief, docket no. 93-1,
 2 will be considered part of the record.

 3       (6)     Defendants may file, on or before February 28, 2020, a consolidated
   response, not to exceed thirty (30) pages in length, to the amicus curiae briefs allowed in
 4 Paragraphs 1-5. No reply shall be filed.

 5        (7)    The motion for leave to file an amicus curiae brief, docket no. 84, brought
   by Professor Nikolas Bowie is DEFERRED pending review of the reply that is due on the
 6 noting date of February 7, 2020.
           (8)   Other than the reply mentioned in Paragraph 7, no further briefs or
 7 materials from existing or prospective amicus curiae shall be filed unless requested by the
   Court.
 8
           (9)   Oral argument on plaintiff’s motion for preliminary injunction, docket
 9 no. 6, is SCHEDULED for 9:30 a.m. on Tuesday, March 17, 2020. Each side will be
   allotted 60 minutes for argument.
10
           (10) No amicus curiae will be permitted to present oral argument.
11
           (11) Plaintiff’s motion for preliminary injunction, docket no. 6, is RENOTED to
12 March 17, 2020.

13          (12)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
14         Dated this 5th day of February, 2020.
15
                                                      William M. McCool
16                                                    Clerk

17                                                    s/Karen Dews
                                                      Deputy Clerk
18

19

20

21

22

23

     MINUTE ORDER - 2
